DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201811440792.9, filed on November 29, 2018.  However, an English translation of the document was has not been provided by Applicant.  In accordance with 37 CFR 1.55 (g)(3)(ii), Examiner may specifically require an English translation, and in future submissions of applications, Applicant is requested to provide an English translation. Such English translations are typically available through the Innovation Q Plus (IP.com) and Google Patent websites.
	Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 19, 2021 was filed before the mailing of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  However, none of the references 
Each information disclosure statement must further include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c)  most knowledgeable about the content of the information listed that is not in the English language. The concise explanation may be either separate from the specification or part of the specification. If the concise explanation is part of the specification, the IDS listing should include the page(s) or line(s) numbers where the concise explanation is located in the specification.
The requirement for a concise explanation of relevance is limited to information that is not in the English language. The explanation required is limited to the relevance as understood by the individual designated in 37 CFR 1.56(c)  most knowledgeable about the content of the information at the time the information is submitted to the Office. If a complete translation of the information into English is submitted with the non- English language information, no concise explanation is required.
Accordingly, the information disclosure statement has not been considered by the Examiner.  Examiner requests that English translations be provided for all the prior art listed in the IDS. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Examiner Note: In this office action, actual claim recitations are shown in italics surrounded by quotation marks to distinguish the claim recitations from comparisons to the prior art. It should also be noted that the Xu reference is an English translation of a Chinese patent document, which was difficult to understand.  However, it was the closest reference found to the instant application, and Examiner believes that the correct substance of the invention was determined from the translation. 
Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2016184079 A1, hereinafter referred to as Xu) in view of Ly et al. (US 2013/0091273 A1, hereinafter referred to as Ly).
Regarding Claims 1, 8, and 15,
Xu teaches:
“sending a probe packet to a log server” (page 2).  [The network device sends a test packet, also referred to as a probe packet, to the Syslog server device.]
determining whether the log server is capable of receiving a packet responsive to whether the network device receives a probe response packet from the log server” (page 2).  [When the network device receives the control packet protocol ICMP peer unreachable message from the Syslog server, the network device determines that the source Internet Protocol IP address in the ICMP peer unreachable packet is the same as the IP address in the second configuration information, and the source port in the ICMP peer unreachable packet is the same as the port in the second configuration information; therefore, the Syslog packet is not sent to the device where the Syslog server is located.]
 	“sending a log packet to the log server when the log server is capable of receiving the packet” (page 2).  [When the network device determines that the source IP address in the ICMP peer unreachable message is different from the IP address in the second configuration information, or when the source port in the unreachable packet is different from the port in the second configuration information, the network device sends the Syslog packet to the Syslog server.]
“A data transmission apparatus, comprising: a processor; and a memory coupled to the processor and configured to store instructions,” as recited in Claim 8, (page 5).  [An apparatus for processing a syslog message can be configured in a network device, and contains both a sending module and a receiving module.]  (NOTE: A processor and memory are inherent in any network device.)
“A data transmission system, comprising: a log server; and a network device comprising a data transmission apparatus” as recited in Claim 15, (page 5).  [An 
Xu does not teach:
 “wherein the log packet comprises a correspondence between a public Internet Protocol (IP) address and a private IP address.”
Ly teaches:
 “wherein the log packet comprises a correspondence between a public Internet Protocol (IP) address and a private IP address” (paragraphs [0011], [0015]).  [The Internet Protocol (IP) is used for networking transactions ([0011]).  [Using network address translation (NAT), an entity that receives packets modifies the packet's destination and/or source address before passing on the packet, and a router or other such device deployed at the border is configured with a set of rules indicating which packets should have the NAT operation applied; the border router rewrites the source address of outgoing packets from the original host's private address to one of a given set of public addresses, so that the destination server does not need to have routing information to reach the private address, since it perceives all connections as coming from the public address ([0015]).]  (NOTE: The above NAT process, although not directly claimed as such, is disclosed in paragraph [0009] of the specification.) 
Because both Xu and Ly teach data transmission systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Xu disclosure, the use of NAT to perform translations between private and public IP addresses, as taught by Ly; and such inclusion would have made system routing of KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 3, 10, and 17,
Xu in view of Ly teaches all the limitations of parent Claims 1, 8, and 15.
Xu teaches:
“wherein the probe packet comprises an Internet Control Message Protocol (ICMP) probe packet and a User Datagram Protocol (UDP) probe packet” (page 2). 
[The network device send an ICMP peer unreachable packet corresponding to the probe packet; the protocol stack module encapsulates the syslog packet into
a user data packet protocol (UDP) packet to the port module and the port module sends the UDP packet to the Syslog server.]
“wherein the probe response packet comprises an ICMP probe response packet and a UDP port unreachable packet” (page 2). [When the router is faulty, the alarm management module sends an alarm log to the Syslog client module, which encapsulates the Syslog packet into a UDP packet and sends it to the port module, which then sends the UDP packet to the Syslog server.  If the Syslog server does not find the Syslog that matches the IP address and port in the UDP packet, the Syslog server sends the ICMP peer-to-peer packet to the router, and the port module of the router sends the received ICMP peer unreachable packet to the protocol stack module, forming a Syslog packet loopback.]
wherein the data transmission method further comprises: detecting whether the ICMP probe response packet is received within a second specified period”24Atty. Docket No. 4805-06200 (85995156US05) (page 2). [The network device sends a test packet to the Syslog server at a preset time, and when the network device does not receive the ICMP peer unreachable packet corresponding to the probe packet, it determines that the source IP address and the second configuration information in the ICMP peer unreachable packet corresponds to the probe packet.]
“sending the UDP probe packet to the log server when the ICMP probe response packet is received within the second specified period” (page 6). [The Syslog client sends a probe packet to the protocol stack module at a preset time, and the protocol stack module encapsulates the probe packet into a UDP packet and sends the packet to the port module, which sends the UDP packet to the Syslog server.] 
“determining that the log server is not capable of receiving the packet when the UDP port unreachable packet is received within a third specified period” (page 2; page 3).  [The protocol stack module encapsulates the syslog packet into a user data packet protocol (UDP) packet to the port module, and the port module sends the UDP packet to the Syslog server (page 2).  When the network device receives the ICMP peer unreachable message corresponding to the test packet, and determines that the ICMP peer unreachable message corresponding to the test packet is the same as the port in the second configuration information, the step of not sending the Syslog message to the Syslog server is continued; the time when the network device sends the probe packet for the nth time occurs when the time interval of the (n-1)th transmission of the probe packet is less than a preset maximum trial interval (page 3).]
determining that the log server is capable of receiving the packet when the UDP port unreachable packet is not received within the third specified period” (page 2).  [The protocol stack module encapsulates the syslog packet into a user data packet protocol (UDP) packet to the port module, and the port module sends the UDP packet to the Syslog server; the network device sends a test packet to the Syslog server at a preset time.   When the network device does not receive the ICMP peer unreachable packet corresponding to the probe packet, or determines the source IP address and the second configuration information in the ICMP peer unreachable packet corresponding to the probe packet is different from the port in the second configuration information, the Syslog packet is sent.]
Regarding Claims 5, 12, and 19,
Xu in view of Ly teaches all the limitations of parent Claims 1, 8, and 15.
Xu teaches:
 “periodically sending the UDP probe packet to the log server” (page 3). [The time when the network device sends the probe packet for the nth time when the time interval of the (n-1)th transmission of the probe packet is less than a preset maximum trial interval.]
“determining that the log server is capable of receiving the packet when the UDP port unreachable packet is not received in a plurality of consecutive time periods” (page 3; pages 4-5). [The time when the network device sends the probe packet for the nth time when the time interval of the (n-1)th transmission of the probe packet is less than a preset maximum trial interval (page 3).  The network device sends a test packet to the Syslog server at a preset time; when the network device detects the ICMP peer 
Regarding Claims 6 and 13, 
Xu in view of Ly teaches all the limitations of parent Claims 1 and 8.
Xu teaches:
 “generating a quantity of log packets during a running process” (page 3). [The probe packets are send n times when the time is less than the maximum trial interval].

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2016184079 A1, hereinafter referred to as Xu) in view of Ly et al. (US 2013/0091273 A1, hereinafter referred to as Ly), and further in view of Shribman et al. (US 2020/0389429 A1, hereinafter referred to as Shribman).
Regarding Claims 2, 9, and 16,
Xu in view of Ly teaches all the limitations of parent Claims 1, 8, and 15.
Xu does not teach:
“wherein the probe packet is a heartbeat probe packet, wherein the probe response packet is a heartbeat probe response packet.”
“wherein the data transmission apparatus is further configured to: 28Atty. Docket No. 4805-06200 (85995156US05) detect whether the heartbeat probe response packet is received within a first specified period.” 
“determine that the log server is capable of receiving the packet when the heartbeat probe response packet is received within the first specified period.”
determine that the log server is not capable of receiving the packet when the heartbeat probe response packet is not received within the first specified period.”
Shribman teaches:
“wherein the probe packet is a heartbeat probe packet, wherein the probe response packet is a heartbeat probe response packet” (paragraphs [0029], [0166]).  [When two hosts are connected over a network via TCP/IP, TCP Keepalive Probe Packets can be used to determine if the connection is still valid, and terminate it if needed ([0029]).  Usually a heartbeat is sent between machines at a regular interval of an order of seconds ([0166]).]  
“wherein the data transmission apparatus is further configured to: 28Atty. Docket No. 4805-06200 (85995156US05) detect whether the heartbeat probe response packet is received within a first specified period” (paragraph [0166]).  [A heartbeat is a periodic message, such as a 'ping', generated by devices connected to the Internet every few seconds to indicate being 'online'  and connected to the Internet.]
“determine that the log server is capable of receiving the packet when the heartbeat probe response packet is received within the first specified period” (paragraph [0166]).  [A heartbeat is a periodic message, such as a 'ping', generated by devices connected to the Internet every few seconds to indicate being 'online' and connected to the Internet, and being online implies the system is under normal operations.]  (NOTE: Normal network operations inherently means that packets can be received.)
“determine that the log server is not capable of receiving the packet when the heartbeat probe response packet is not received within the first specified period” 
Because both Xu and Shribman teach data transmission systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Xu disclosure, the use of heartbeat messages to determine whether network nodes are operational, as taught by Shribman; and such inclusion would have made system routing of messages more straightforward, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2016184079 A1, hereinafter referred to as Xu) in view of Ly et al. (US 2013/0091273 A1, hereinafter referred to as Ly), and further in view of Moeller et al. (US 2016/0364225 A1, hereinafter referred to as Moeller).
Regarding Claims 7 and 14, 
Xu in view of Ly teaches all the limitations of parent Claims 6 and 13.
Xu does not teach:
“deploying a plurality of log servers to receive the log packets in response to generating the quantity of log packets.” 
Moeller teaches:
deploying a plurality of log servers to receive the log packets in response to generating the quantity of log packets” (paragraph [0030]).  [A centralized system for real-time monitoring widely distributed software updates of vehicle components, comprises a distributed network comprising a plurality of communication servers, and a plurality of vehicles, each vehicle of the plurality of vehicles operable to communicate with one communication server of the plurality of communication servers, each of which is operable to simultaneously receive the data messages comprising status updates from the plurality of vehicles and to generate a data stream comprising the data messages from the plurality of vehicles, the data stream being sent to a log file.]
	Because both Xu and Moeller teach data transmission systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Xu disclosure, the ability to deploy multiple servers to handle log data from multiple sources, as taught by Moeller; and such inclusion would have increased the capacity of the system to handle large quantities of log data, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 20, 
Xu in view of Ly teaches all the limitations of parent Claim 15.
Xu teaches:
generate a quantity of log packets during a running process” (page 3). [The probe packets are send n times when the time is less than the maximum trial interval].
Xu does not teach:
“deploy a plurality of log servers to receive the log packets in response to generating the quantity of log packets.” 
Moeller teaches:
“deploy a plurality of log servers to receive the log packets in response to generating the quantity of log packets” (paragraph [0030]).  [A centralized system for real-time monitoring widely distributed software updates of vehicle components, comprises a distributed network comprising a plurality of communication servers, and a plurality of vehicles, each vehicle of the plurality of vehicles operable to communicate with one communication server of the plurality of communication servers, each of which is operable to simultaneously receive the data messages comprising status updates from the plurality of vehicles and to generate a data stream comprising the data messages from the plurality of vehicles, the data stream being sent to a log file.]
	Because both Xu and Moeller teach data transmission systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Xu disclosure, the ability to deploy multiple servers to handle log data from multiple sources, as taught by Moeller; and such inclusion would have increased the capacity of the system to handle large quantities of log data, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claims all recite:
“wherein after detecting whether the ICMP probe response packet is received within the second specified period, the data transmission method further comprises: updating an accumulated quantity of times when the ICMP probe response packet is not received within the second specified period, wherein an updated accumulated quantity of times is a quantity of times for which the network device sends the ICMP probe packet to the log server from a moment after a latest ICMP probe response packet is received to a current moment; and determining that the log server is not capable of receiving the packet when the updated accumulated quantity of times reaches a specified times threshold.”  Although the Xu prior art reference appears to teach “an accumulated quantity of times when the ICMP probe response packet is not received,” the additional conditions of “an accumulated quantity of times when the ICMP probe response packet is not received” and “the updated accumulated quantity of times reaches a specified times threshold” are not disclosed by Xu.  A further search of the prior art did not reveal additional references to teach the subject matter, thereby making the claims directed to allowable subject matter.  


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following additional prior art references teach probe packets and monitoring.
Steven Augart teaches Network Probing Using Overlapping Probe Packets.
Naiming Shen et al. teach User Datagram Protocol Traceroute Probe Extension.
Michael J. Demmer et al. teach Interception of a Cloud-Based Communication Connection.
Hezi I. Mualem et al. teach System and Method for Threat Detection and Response. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454